Citation Nr: 1544628	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's bilateral hearing loss disability is not related to service.

2.  Competent and credible evidence indicates the Veteran's tinnitus was incurred in service. 



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The requirements for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in October 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as        to events in service, his treatment history and symptomatology.  Neither the  Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.    38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

In this case, the VA examination shows that the Veteran has a bilateral sensorineural hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  Additionally, the Veteran's DD Form 214 indicates that his military occupational specialty was light weapons infantryman.  He has credibly reported being exposed to loud noise from artillery during service.  Thus, the remaining question before the Board is whether the currently diagnosed hearing loss disability is related to his service.

The Veteran's service treatment records show no complaints of or treatment for hearing loss at any time.  Regarding the Veteran's in-service hearing tests, the March 1968 enlistment showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 0, 0, and 0 in the right ear, and 5, 0, 15, 5,    and 10 in the left ear.  On separation examination in December 1969, the auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz were 0, 0, 0, and 0 bilaterally.  The separation examination also reveals a whisper test of 15/15.  Thus, there is no competent evidence showing a hearing loss disability consistent with 38 C.F.R. § 3.385 during service.  Nor is there competent evidence showing a hearing loss disability within one year after the Veteran's separation from service.

In fact, bilateral hearing loss was first noted many years after service.  In this regard, after service, a hearing loss disability as defined by VA regulation was initially noted by a private physician, Dr. Ragheb, in April 2009 in conjunction with treatment for tinnitus.  At that time the Veteran reported driving a bulldozer while wearing hearing protection and driving a motorcycle without hearing protection.

As the competent evidence fails to show a hearing loss disability in service, or for many years thereafter, the question in this case becomes whether the current hearing loss disability is etiologically related to service.  On this question, the preponderance of the competent and probative evidence is against the claim.

Following review of the record and examination of the Veteran, a VA examiner in November 2012 concluded that the Veteran's bilateral hearing loss was not caused by or a result of military service.  The examiner acknowledged the Veteran was exposed to high risk noise levels during service, but found that there was no evidence this exposure resulted in bilateral hearing loss.  In support of the opinion, the examiner noted that the Veteran's lengthy civilian noise exposure including working on an assembly line for a brief period, farming, gardening, hunting, and summer construction work (albeit the Veteran did report wearing hearing protection as a construction worker).  The examiner further noted that the Veteran's service audiograms did not indicate a change in hearing following the Veteran's military noise exposure and that there is no scientific evidence to support "delayed-onset hearing loss due to noise exposure."  

The Board finds that the opinion of the VA examiner provided after reviewing the claims file and examining the Veteran is highly probative as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Additionally, there is no medical opinion of record to the contrary.  In this regard, Dr. Ragheb only opined as to the likely cause of the Veteran's tinnitus in April 2009, not his hearing loss.

While the Veteran is competent to attest to noise exposure in service and to describe subjective symptoms of hearing loss, the diagnosis of hearing loss and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person the Veteran's opinion on the onset and etiology of his hearing loss disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the audiograms in service and the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

Ultimately, it is the responsibility of the claimant to present and support a claim for benefits under the laws administered by VA. 38 U.S.C.A. § 5107(a).  Here, there is no competent evidence of record linking the Veteran's current bilateral hearing loss disability to his military service.  

In sum, there is no competent evidence showing a hearing loss disability during service or within the year following discharge from service, and there is no medical opinion of record linking the Veteran's current bilateral hearing loss to his active duty service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 

the Veteran's claim, that doctrine is not applicable as to this issue.  See 38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Tinnitus

The Veteran contends that his tinnitus is related to his exposure to noise in service including artillery noise and noise from explosions.  The Board has found the Veteran's reports of in-service noise exposure to be credible.  

The record reflects a current diagnosis of bilateral tinnitus.  Specifically, the November 2012 audiologist noted bilateral tinnitus.  Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to service.
 
As previously discussed, the Veteran received a VA audiological examination in November 2012.  At that time the Veteran reported constant bilateral "locus" sounds.  The examiner opined that the Veteran's current tinnitus was at least as likely as not related to his non-service connected bilateral hearing loss.

As has also been noted, the record also contains an April 2009 tinnitus treatment record from Dr. Ragheb.  After examining the Veteran Dr. Ragheb opined that the Veteran's current tinnitus is secondary to exposure to noise.  During his hearing, the Veteran testified that everyone had ringing in their ears while on combat missions and having to sleep in front of the artillery.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's tinnitus arose was incurred in service has been reached.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was afforded an examination in connection with his claim for service connection for an acquired psychiatric disorder to include PTSD in November 2012.  Subsequently, during his August 2015 hearing, the Veteran reported that he underreported his symptoms at that examination and that the examiner's method made him feel out of sorts and uncomfortable.  As such, the Veteran requested that he be scheduled for a new examination by another examiner and indicated his willingness to report for same.  The Veteran has received several combat medals and a combat stressor is conceded.  Given the foregoing, the Board finds that remand for a new VA examination is warranted.  

The Veteran should also be asked to advise VA if he has begun receiving mental health treatment, and if so, to identify the providers. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for any mental health condition.  After securing any necessary release, the AOJ     should request any relevant records identified.  If     any requested records are not available, the Veteran should be notified of such. 

2. Schedule the Veteran for a VA PTSD examination, with an examiner other than the one who conducted the November 2012 examination, if possible.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressors upon which the diagnosis is based.  

If the Veteran is diagnosed with a psychiatric disability other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disability arose in service or is otherwise related to service.  In rendering this opinion, the examiner should address the significance of the Veteran's combat service, to include receipt of a Purple Heart and a Bronze Star.  The examiner   should explain the reasoning for the opinion provided.

3. After undertaking the development above, the Veteran's claim should be readjudicated.  If the  benefit sought on appeal remains denied, the   appellant and his representative should be furnished    a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


